Title: From George Washington to Major Benjamin Tallmadge, 2 October 1779
From: Washington, George
To: Tallmadge, Benjamin


        
          Dear Sir
          Head Quarters West Point 2d October 1779
        
        I have recd yours of the 30th Sepr by Mr Helmerharsen to whom I have granted a Warrant for 5000 dollars to be accounted for by Colo. Sheldon. The State of the military Chest will not allow of a further sum at this time. When this is expended, be pleased to make a Return of the Names of the Men inlisted, and you may draw a further Sum. I am anxious to hear what effect the Count D’Estaings arrival to the southward will have upon the politics of New York, be pleased therefore to forward C—— letters or any other intelligence the momt you obtain them. I am Dear Sir Yr most obt Servt
        
          Go: Washington
        
      